Citation Nr: 0026525	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right hand, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the neck and face, currently evaluated as 
10 percent disabling.

5.  Entitlement to service connection for a skin disorder of 
the feet.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.

The instant appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by satisfactory occupational functioning, adequate 
self-care, normal conversation, depressed mood, and impaired 
sleep, memory, concentration, and judgment.

2.  The veteran has not submitted competent medical evidence 
that his current bilateral fungal infection between the toes 
is related to service or to claimed post-service 
symptomatology.

4.  The veteran has not submitted competent medical evidence 
that his current headaches are related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999).

2.  The claims for service connection for a skin disorder of 
the feet and headaches are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial rating claim:  PTSD

As an initial matter, the Board finds that the veteran's PTSD 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board also finds that all relevant facts have 
been properly developed.  Service medical records and VA 
treatment records have been associated with the claims 
folder, and a VA PTSD examination was performed.  The record 
is devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Generally, disability evaluations, for evaluating disorders 
like PTSD, are determined by the application of a schedule of 
ratings which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work. 

More specifically, when evaluating a mental disorder like 
PTSD, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial PTSD rating following the initial 
award of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  While the RO did not specifically 
cite Fenderson, the October 1998 statement of the case 
indicates that the level of PTSD disability was considered to 
be at 30 percent since the date the claim was received by the 
RO.  In addition, it is neither alleged nor shown that 
consideration of the merits of the claim presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For the 
reasons that follow, the Board finds that the veteran's level 
of disability attributable to his PTSD has remained 
substantially static throughout this claim, and thus staged 
ratings, as contemplated under a Fenderson analysis, are not 
warranted.

The pertinent rating criteria for evaluating this claim for 
PTSD, are as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name.  
100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  30 
percent.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran is presently rated as 30 percent disabling under 
Diagnostic Code 9411.  The Board finds that a higher 
evaluation is not warranted.  The evidence, including the VA 
treatment records and the May 1998 VA PTSD examination, shows 
that a 30 percent rating for PTSD is appropriate.  VA 
treatment records in January and April 1997 did not reveal 
significant PTSD symptoms.  In January 1997, the veteran 
requested a refill of Prozac, and he was assessed with stable 
PTSD.  In April 1997 he was assessed with questionable PTSD.  
He presented with no complaints and only requested a 
medication refill.

Likewise, the May 1998 VA PTSD examination showed that a 30 
percent disability level was appropriate.  This is so because 
the record shows that the veteran is "generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal."  Significantly, the report noted that 
the veteran was a full-time employee at the VA Medical Center 
(MC) in Birmingham, Alabama.  It also noted that he had been 
employed full-time by the VAMC for 12 years.  While a past 
history of substance abuse was noted, the records show that 
the veteran has been clean and sober for two years.  The 
veteran reported a close relationship with a woman.  The 
examiner noted that the veteran appeared for the examination 
on time and that he looked his stated age.  He was friendly 
and cooperative during the interview, and his thought 
processes and content were considered normal.  He denied 
homicidal thoughts and ideations, and reported no current 
plan or intent as regards suicidal ideations.  He was 
determined to able to maintain minimal personal hygiene.  He 
was fully oriented. 

The symptoms reported by the veteran and the examiner are for 
the most part considered in the criteria for the 30 percent 
disability evaluation.  The elements of a 30 percent rating 
include social impairment, depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.  The veteran reported reliving traumatic moments in 
Vietnam; a dislike of firecrackers; sleep problems, including 
waking up in cold sweats and tossing and turning; an 
inability to make friends and to trust others; feelings of 
alienation and rage; hypervigilant behaviors; a tendency to 
isolate; chronic feelings of depression; and thoughts of 
suicide.  The examiner made objective findings of impaired 
memory, concentration, and judgment; slow speech; depressed 
mood; and chronic sleep impairment.  His symptoms were 
described as moderate, and his Global Assessment of 
Functioning Score was 55.  Although the veteran reported 
worsening symptoms, the examiner found that the symptoms had 
been stable over the past year.

The Board notes that the veteran does not meet certain 
elements of the 30 percent criteria in that there are no 
complaints or objective findings regarding panic attacks 
(weekly or less often), and there is no evidence of 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  However, overall, as noted above, his 
PTSD disability picture more nearly approximates the criteria 
required for the 30 percent rating. 

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the veteran's 
service-connected PTSD is not warranted.  The objective 
evidence does not indicate that his disability picture more 
nearly approximates the criteria required for the 50 percent 
rating.  The medical evidence does not show that the 
veteran's PTSD symptoms have resulted in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; or 
panic attacks more than once a week.  While there is some 
evidence of impairment of memory, judgment, and 
concentration; mood disturbances; and social impairment, 
noted above, many of these symptoms are included in the 30 
percent rating criteria.  Thus, the Board finds that overall 
his symptoms are not severe enough to warrant a 50 percent 
rating.

This is so, because, when viewing his PTSD disability from 
the point of view of the veteran working or seeking work, the 
Board does not find that a rating in excess of 30 percent is 
warranted as there is no indication that the veteran's 
employment is affected to the degree required for the next 
higher rating.  As noted above, he has had the same employer 
for over 12 years.  For these reasons, the Board finds that 
the preponderance of the evidence is against the claim.

As the August 2000 written statement prepared by the 
veteran's representative suggested that a 100 percent 
schedular rating was warranted in this case, the Board notes 
that the record does not show that the veteran satisfies any 
of the criteria for a 100 percent rating under Diagnostic 
Code 9411.  There is nothing in the record which suggests the 
veteran has total occupational and social impairment.  There 
is no evidence that he manifests symptoms like:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; and memory loss for names of close relatives, 
own occupation, or own name.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (Court), has recently held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.

Service connection claims

A veteran shall be granted service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, a veteran must first 
show that his claims for service connection are well-
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For purposes of determining whether a 
claim is well grounded, the evidence is generally presumed to 
be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

To show that a claim is well-grounded, a veteran must 
demonstrate that the claim meets three tests.  First, there 
must be medical evidence of a current disability.  Second, 
there must be medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Third, there must be medical evidence of a nexus 
or relationship between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 504-06 (1995).

A.  Skin Disorder 

The Board notes that the medical diagnosis of a "fungal 
infection between the toes bilaterally" during the May 1998 
VA examination satisfies the first Caluza element, the 
current-disability element.  As regards the second Caluza 
element, evidence of in-service incurrence or aggravation of 
a disease or injury, in certain circumstances the veteran may 
have a reduced evidentiary burden under 38 U.S.C.A. 
§ 1154(b).  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Caluza, 7 Vet. App. at 507.  38 U.S.C.A. § 1154(b) provides 
that satisfactory lay or other evidence of an injury or 
disease incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service even though there is no official record of incurrence 
or aggravation.  

The service medical records show that the veteran was engaged 
in combat with the enemy.  The provisions of 38 U.S.C.A. 
§ 1154(b) apply to his skin disorder claim as he has asserted 
that his skin disorder of the feet could be jungle rot and 
that it has been present since its onset in Vietnam.  Even 
assuming, arguendo, that the veteran's statements satisfy the 
lightened burden under 38 U.S.C.A. § 1154(b) for the second 
element of Caluza, he must still satisfy the other two 
elements of the Caluza test.  The United States Court of 
Appeals for Veterans Claims (Court) stated that the reduced 
evidentiary burden does not apply to the other two elements:  
the questions of either current disability or nexus to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) 
("we hold again today, that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury pursuant to [section] 1154(b) and 
Collette, must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability[,] as required by Caluza").  Where, as here, the 
determinative issue is nexus, i.e., the causal linkage 
between an injury incurred in combat and a current 
disability, 38 U.S.C.A. § 1154(b) is not applicable.  Kessell 
v. West, 13 Vet. App. 9, 18 (1999).

The skin disorder claim is not well grounded as the veteran 
has provided no competent medical nexus evidence connecting 
his bilateral fungal infection to service or to an in-service 
skin disorder.  A review of the record does not reveal any 
evidence from a competent medical authority that connects the 
veteran's current fungal infection to service.  The only 
evidence pertaining to medical nexus is the statements of the 
veteran.  But, he is a layperson, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the skin disorder claim is not well-grounded and 
must be denied.  See Arms v. West, 12 Vet. App. 188 (1999), 
overruled in part on other grounds, Kessell v. West, 13 Vet. 
App. 9 (1999).  

The Court has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by:  (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b) (1999); see also Brewer v. West, 11 
Vet. App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).

However, there is not a basis under 38 C.F.R. § 3.303(b) for 
finding the veteran's skin disorder claim well grounded.  He 
has indicated that he has had continuing symptoms of a skin 
disorder.  He is correct that he is competent to describe the 
symptoms that he has experienced.  See Savage, 10 Vet. App. 
at 497; Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see 
also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, the mere existence of such 
symptomatology does not necessarily mean that there is a 
nexus between his present condition and his postservice 
symptomatology, as required by Savage, 10 Vet. App. at 495-
97.

As stated in Savage, medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology must be demonstrated in order 
to satisfy this test.  See also Hicks v. West, 12 Vet. 
App. 86 (1998).  The Court has held that "where the cause of 
the veteran's [symptomatology] is not a matter that is 
observable by a lay person, medical evidence of a nexus 
between his current . . . condition and his continued 
symptomatology [is] required to well ground that claim".  
Hodges v. West, 13 Vet. App. 287, 293 (2000).  Here, such a 
determination would require specialized knowledge or training 
and is thus beyond the competency of a lay person.  Id.  
Because the veteran is not competent to testify that the 
fungal condition he is diagnosed with presently is the same 
as any skin condition he suffered while in service and since 
separation, 38 C.F.R. § 3.303(b) cannot serve to assist him 
in the submission of a plausible claim.  See Clyburn v. West, 
12 Vet. App. 296 (1999).

As the veteran has not submitted competent medical nexus 
evidence, his claim must be denied as not well grounded.  The 
Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the veteran's claim.  
As such, there is no further duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for his claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.

B.  Headaches

As regards the headache claim, the Board notes that the 
medical diagnosis of "chronic headache, Normal CT [computer 
tomography] Head, non organic" during the May 1998 VA 
examination satisfies the first Caluza element, the current-
disability element.  

The headache claim is not well grounded as the veteran has 
provided no competent evidence to support the second and 
third Caluza elements.  The second Caluza element, evidence 
of in-service incurrence or aggravation of a disease or 
injury, has not been met.  Initially, the Board finds that, 
as to this claim, there is no reduced evidentiary burden for 
the second Caluza element under 38 U.S.C.A. § 1154(b) because 
the veteran has not asserted and the evidence of record does 
not show that a headache disability was incurred in or 
aggravated by combat service.  The second Caluza element is 
also not met because there is no evidence that the veteran 
had headaches in service.  The service medical records are 
silent as to complaint, treatment, or diagnosis of headaches.

The headache claim is also not well grounded as the veteran 
has provided no competent medical nexus evidence connecting 
his current headaches to service.  A review of the record 
does not reveal any evidence from a competent medical 
authority that connects the veteran's current headaches to 
service.  The only evidence pertaining to medical nexus is 
the statements of the veteran.  But, he is a layperson, and, 
as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the headache 
disorder claim is not well-grounded and must be denied. 

There is also not a basis under 38 C.F.R. § 3.303(b) for 
finding the veteran's headache claim well grounded.  He has 
not indicated that he has had continuing headache symptoms 
since service.  He also has not provided a nexus between his 
present condition and any such postservice symptomatology, as 
required by Savage, 10 Vet. App. at 495-97.

As the veteran has not submitted competent evidence that a 
headache disorder was incurred in or aggravated by service, 
and as he has not submitted competent medical nexus evidence, 
his claim must be denied as not well grounded.  The Board is 
not aware of the existence of additional relevant evidence 
that could serve to well ground the veteran's claim.  As 
such, there is no further duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for his claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.


ORDER

A claim for an initial rating for PTSD in excess of 30 
percent is denied.  Claims for entitlement to service 
connection for a skin disorder of the feet and headaches are 
also denied. 


REMAND

The Board finds that the current medical evidence of record 
is inadequate to equitably adjudicate the remaining issues on 
appeal.  Further VA examinations are needed in order to 
determine the nature and current severity of the service-
connected residuals of the fragment wounds.

As to the claim for an increased rating for residuals of a 
shell fragment wound of the right hand, another examination 
is needed.  The service medical records noted residual 
neurological disability.  An examination should be conducted 
which identifies any nerve damage that may have resulted from 
the veteran's shell fragment wounds.  The medical evidence 
shows that the veteran has right carpal tunnel syndrome 
(CTS).  The examining physician should be requested to 
determine the relationship between any CTS found and the 
veteran's service-connected disability.  If CTS is determined 
to be unrelated to the service-connected disability, the 
examiner should attempt to distinguish any nerve damage 
resulting from the shell fragment wounds from nerve damage 
due to CTS.  

As to the claim for an increased rating for residuals of a 
shell fragment wound of the right leg, another examination is 
needed.  The medical evidence shows that the veteran has 
degenerative joint disease as well as instability in the 
right knee.  The examining physician should be requested to 
determine the relationship between any right knee 
degenerative arthritis found and the veteran's service-
connected disability.  Likewise, the examining physician 
should be requested to determine the relationship between any 
instability found and the veteran's service-connected 
disability.

As to the claim for an increased rating for residuals of 
shell fragment wounds of the neck and face, another 
examination is needed.  The service medical records noted 
residual neurological disability.  An examination should be 
conducted to identify any nerve damage that may have resulted 
from the veteran's shell fragment wounds.  The medical 
evidence shows that the veteran has degenerative joint 
disease in the cervical spine.  The examining physician 
should be requested to determine the relationship between any 
degenerative arthritis of the neck which is found and the 
veteran's service-connected disability.

In addition, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board notifies the veteran that the requested 
examinations are being scheduled to assist VA in properly 
adjudicating his claims and that his failure to report for 
the examination may result in his claims for increase being 
disallowed.  38 C.F.R. § 3.655(b) (1999).

Finally, based on the results of the examinations, the RO 
should consider whether, as regards the shell fragment wounds 
of the hand and neck, separate compensable ratings are 
warranted for any associated neurological problems.  
Likewise, the RO should consider whether, as regards the 
shell fragment wounds of the neck and knee, separate 
compensable ratings are warranted for any associated 
arthritis.  The RO should also consider whether separate 
ratings are warranted for muscle injury to the maxilla and 
neck, as recent radiology reports reveal a foreign body 
anterior to the right maxilla in addition to several foreign 
bodies, one greater than a centimeter in length, in the soft 
tissues of the neck.

Accordingly, the aforementioned issues are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide information, including names, 
addresses, and approximate dates, 
regarding any evidence, VA and non-VA, of 
treatment for the residuals of his 
service-connected shell fragment wounds 
which has not already been associated 
with the claims folder.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Any such 
records should then be associated with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his residuals of shell 
fragment wounds of the right hand.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
testing should be performed, including x-
ray, neurological and range of motion 
studies.  In particular, the examiner 
should:

a.  Identify all muscle groups 
affected by the veteran's shell 
fragment wound of the right hand and 
state the degree of damage caused by 
the shell fragment wounds; and

b.  Identify any nerve damage that 
may have resulted from the veteran's 
shell fragment wound of the right 
hand.  The examining physician 
should be requested to determine the 
relationship between any CTS found 
and the veteran's service-connected 
disability.  If CTS is determined to 
be unrelated to the service-
connected disability, the examiner 
is specifically requested to 
separate, if possible, neurological 
symptoms associated with the 
veteran's service-connected shell 
fragment wound of the right hand and 
symptoms associated with CTS.

All clinical findings should be reported 
in detail and should include, if 
applicable, a discussion of any painful 
motion, instability and degree of 
residual weakness attributable to the 
shell fragment wound and how it impacts 
on the function of the right hand.  A 
complete rationale for all opinions 
expressed should be provided.  All 
opinions and the supporting rationales 
should be in writing.  If the examiner is 
unable to provide a complete opinion, the 
reason why the opinion cannot be provided 
must be explained.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his residuals of shell 
fragment wounds of the right leg.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
testing should be performed, including x-
ray and range of motion studies.  In 
particular, the examiner should:

a.  Identify all muscle groups 
affected by the veteran's shell 
fragment wounds of the right leg and 
state the degree of damage caused by 
the shell fragment wounds; and

b.  Determine the relationship, if 
any, between any degenerative 
arthritis or instability found and 
the veteran's service-connected 
shell fragment wounds of the right 
leg.

All clinical findings should be reported 
in detail and should include a discussion 
of any painful motion, instability and 
degree of residual weakness caused by the 
shell fragment wounds and how it impacts 
on the function of the right leg.  A 
complete rationale for all opinions 
expressed should be provided.  All 
opinions and the supporting rationales 
should be in writing.  If the examiner is 
unable to provide a complete opinion, the 
reason why the opinion cannot be provided 
must be explained.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his residuals of shell 
fragment wounds of the face and neck.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All indicated 
testing should be performed, including x-
ray and range of motion studies.  In 
particular, the examiner should:

a.  Identify all muscle groups 
affected by the shell fragment 
wounds of the face and neck and 
state the degree of damage caused by 
the shell fragment wounds; and

b.  Identify any nerve damage that 
may have resulted from the veteran's 
shell fragment wounds; and

c.  Determine the relationship, if 
any, between any degenerative 
arthritis of the cervical spine and 
the veteran's service-connected 
shell fragment wounds of the neck.  

All clinical findings should be reported 
in detail and should include a discussion 
of any painful motion, instability and 
degree of residual weakness caused by the 
shell fragment wounds and how it impacts 
on the function of the neck and right 
maxilla.  A complete rationale for all 
opinions expressed should be provided.  
All opinions and the supporting 
rationales should be in writing.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained.

5.  After undertaking the development 
requested above, the RO should again 
review the issues of increased ratings 
for shell fragment wounds of the right 
hand, right leg, and face/neck.  The RO 
should consider whether, as regards the 
shell fragment wounds of the hand and 
neck, separate compensable ratings are 
warranted for any associated neurological 
problems.  As regards the shell fragment 
wounds of the neck and leg, the RO should 
consider whether separate compensable 
ratings are warranted for any associated 
orthopedic problems, like arthritis or 
instability.  The RO should also consider 
whether separate ratings are warranted 
for muscle injuries to the maxilla and 
neck.  Finally, the Court's holding in 
DeLuca should be considered, if 
applicable.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



